Citation Nr: 0113411	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  99-20 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of heat 
stroke.

2.  Entitlement to an initial evaluation in excess of 10 
percent for cholecystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


INTRODUCTION

The veteran served in the Army National Guard from July 1984 
to July 1992.

The current appeal arose from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  The RO, in pertinent part, denied 
entitlement to service connection for residuals of heat 
stroke, and granted entitlement to service connection for 
cholecystectomy with assignment of an initial noncompensable 
evaluation effective from July 27, 1998.

The veteran and her husband provided oral testimony before a 
Hearing Officer at the RO in January 2000, a transcript of 
which has been associated with the claims file.

In April 2000 the Hearing Officer affirmed the denial of 
entitlement to service connection for residuals of heat 
stroke, and granted entitlement to an initial compensable 
evaluation of 10 percent for cholecystectomy effective July 
27, 1998.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  Service medical records show that in June 1994 the 
veteran was treated for heat injury from which she was noted 
to have an "early" and "good" recovery.

2.  An August 1998 VA general medical examination of the 
veteran was negative for any residuals of a heat injury 
reported in service.

3.  The evidentiary record is negative for any competent 
medical evidence of residuals of a heat injury in service.

4.  Residuals of a cholecystectomy more closely approximate 
severe disablement.


CONCLUSIONS OF LAW

1.  The veteran does nor have residuals of heat stroke which 
were incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. § 3.303(d) (2000).

2.  The criteria for an initial evaluation of 30 percent for 
residuals of a cholecystectomy have been met.  38 U.S.C.A. § 
1155 (West 1991); VCAA of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic code 7318 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses the veteran 
was seen in June 1974 with complaints of multiple 
symptomatologies referable to a heat injury.  After treatment 
she was reported as having experienced an early recovery.  
Subsequently her recovery from a heat injury was noted as 
good.  She underwent a cholecystectomy in May 1985.  

VA conducted a general medical examination of the veteran in 
August 1998.  With respect to heat stroke, it was recorded as 
history that she was on military exercises in temperatures 
over 100 degrees for a period of several weeks.  She became 
dehydrated on one occasion and spent two days at the 
dispensary.  She seemed to have no sequela in this regard.  
No pertinent abnormalities were reported on examination.  A 
healed scar from a cholecystectomy was noted on examination.  
The relevant diagnosis was heat stroke, remote.

During the latter part of 1999 the veteran submitted an 
extract from a Department of the Army publication referable 
to prevention, treatment and control of heat injury, an 
extract from a private publication referable to epigastric 
symptoms after a cholecystectomy, and a private medical 
record referable to irritable bowel syndrome.

On file is a statement dated in September 1999 from the 
veteran's husband wherein he elaborated on the appellant's 
gastrointestinal symptomatology, and lingering residuals of a 
heat stroke in service.

The veteran and her husband provided oral testimony before a 
Hearing Officer at the RO in January 2000, a transcript of 
which has been associated with the claims file.  The 
testimony essentially related to claimed ongoing residuals of 
a heat stroke reported in service, and gastrointestinal 
symptomatology argued to be more disabling than the then 
current noncompensable evaluation for cholecystectomy 
reflected.

On file is a statement from the veteran's husband dated in 
January 2000 wherein he
related that he had worked as a licensed nurse in a local 
hospital.  He reported that he had received his medical 
training in the Army.  He stated he had been caring for his 
wife, and had been particularly vigilant in preventing 
residuals of her heat injury.  It was his belief that because 
of his care she did not have to return to the doctor for 
treatment.

Submitted in January 2000 was a detailed medical record of 
the appellant's diagnostic studies.

A June 2000 VA medical examination report shows the veteran 
was diagnosed with irritable bowel, diarrhea, etc.

VA conducted a special gastrointestinal examination of the 
veteran in September 2000.  She reported that medications 
since her 1985 cholecystectomy had not helped.  

Her gastrointestinal pattern was noted to have not changed 
during the past 15 years.  She had gained 30 or 40 pounds 
during that period.  She reported a history of up to 20 bowel 
movements per day.  She had had a good response to a special 
diet over the past six months.

On examination was seen a well-healed right subcostal 
incision in the abdomen.  There was no abdominal tenderness 
and no masses palpable.  There was normal peristalsis.  The 
examination diagnosis was irritable bowel syndrome well-
controlled on present diet.  The etiology of irritable bowel 
syndrome was unknown.


Criteria

Duty to Assist

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  VCAA of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103(a)).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5102(b)).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  Such a 
notification shall (A) identify the records the Secretary is 
unable to obtain, (B) briefly explain the efforts that the 
Secretary made to obtain those records; and (C) describe any 
further action to be taken by the Secretary with respect to 
the claim.

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this submission or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(b)(1)-(3).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identified and 
authorizes the Secretary to obtain.

VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(c)).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(d)).

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000);  38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestations in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, or after December 31, 1946, and post service 
development of a presumptive disease to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 
3.309 (2000).

Initial Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2000).

Where there is a question as to which of two evaluations 
shall be applied. The higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations: under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  The Court 
has held that a veteran may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14 (2000).  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

A noncompensable evaluation may be assigned for 
nonsymptomatic removal of a gall bladder, 10 percent for mild 
symptoms, and 30 percent for severe symptoms.  38 C.F.R. 
§ 4.114; Diagnostic Code 7318 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5107).


Analysis

Duty to Assist

The Board finds that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by the 
veteran as well as authorized by her to be obtained.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(b)); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination of both issues 
on appeal.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A(d)).
In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claims is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that all relevant facts have been adequately developed 
to the extent possible; no further assistance to the 
appellant in developing the facts pertinent to her claims is 
required to comply with the duty to assist the appellant as 
mandated by the VCAA of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).

In reaching these determinations, the Board has considered 
the fact that the law with respect to the duty to assist has 
been significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  As set forth above, the new law revises the 
former 38 U.S.C.A. § 5107(a) to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
It also specifically enumerates the requirements of the duty 
to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of her claims pursuant to 
this new law without their first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of her claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


I.  Service connection for residuals of heat stroke.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection; (1) medical 
evidence of a current disability, (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the record, the Board is of the 
opinion that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of heat stroke.

The service medical records undoubtedly document treatment of 
the veteran on one isolated occasion for a heat injury.  
However, these same records show that she recovered from such 
injury with no residual disability shown thereafter.  

The post service VA medical examination specifically for 
ascertainment of whether the appellant had residuals of a 
heat stroke was negative for any disability in this regard.  
Additional VA examinations of record and other medical 
documentation on file is similarly negative for any evidence 
of residuals of heat stroke.

Despite the contentions presented on appeal, and the hearing 
testimony pertinent to this claim, the evidentiary record is 
totally negative for any indication of a disability which has 
been linked to service as a residual of a heat injury 
reported therein.

The veteran has failed to provide competent evidence of a 
disability identified as a residual of heat stroke linked to 
service.  There are no documented medical opinions or other 
competent evidence of record showing the veteran has 
residuals of heat stroke linked to his service.  Hickson, 
supra.

In addition, there is no evidence that any chronic disease 
was shown in service or during an applicable presumption 
period.  Nor is there medical evidence of alleged continuity 
of symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1989); McManaway v. West, 13 Vet. App. 60 (1999); Savage v. 
Gober, 10 Vet. App. 488 (197).

Thus, the only competent medical evidence of record is 
against the veteran's claim; namely, the post service VA 
medical examination conducted in August 1998, as well as 
additional medical documentation on file.

The veteran's own opinions and statements, and those of her 
husband who is a licensed practical nurse, that she has 
residuals of heat stroke are not competent medical evidence 
in this instance.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  The opinion of the 
appellant's husband as a licensed practical nurse cannot take 
precedence over the competent medical opinion of a VA 
examiner, and other physicians of record who have not 
reported any residuals of heat stroke.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has residuals of heat stroke related to her 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Because the veteran has failed to establish that she has 
residuals of heat stroke related to service, and the record 
contains competent medical evidence that no such residuals 
are present, the Board finds that her claim of entitlement to 
service connection for residuals of heat stroke must be 
denied.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen her claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine in inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for residuals of heat stroke.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5107).


II.  Entitlement to an initial evaluation 
in excess of 10 percent for 
cholecystectomy.

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  However, 
the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the veteran is properly evaluated under 
diagnostic code 7318 for removal of her gall bladder, or 
cholecystectomy.  The RO has assigned a 10 percent evaluation 
which contemplates not more than mild symptomatology.  The 
maximum schedular evaluation contemplates severe 
symptomatology.  The VA gastrointestinal examinations of 
record present a rather benign immediate clinical evaluation.  
Nonetheless, the evidentiary record to include the hearing 
testimony, written statements, and the testimony of the 
appellant's husband describe a more intense clinical status.  
The appellant has described gastrointestinal disturbances 
which fluctuate in severity, but are entirely credible when 
evaluated in light of the evidentiary record as a whole.

Accordingly, a question has been presented as to which of two 
evaluations would more properly classify the severity of the 
appellant's gastrointestinal disability.  It is true that 
such manifestations may to some extent overlap with her 
reported nonservice-connected irritable bowel syndrome.  

In any event, the Board is satisfied that there is sufficient 
disabling gastrointestinal symptomatology which more closely 
approximates the level of impairment contemplated in the 
maximum 30 percent evaluation for removal of a gall bladder.  
In this regard, any reasonable doubt is resolved in the 
appellant's favor.  Accordingly, the Board finds that the 
record supports a grant of entitlement to a 30 percent 
evaluation for cholecystectomy.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7318.

As the Board noted earlier, this case involves an initial 
grant of service connection with initial assignment of a 
disability evaluation for the veteran's cholecystectomy.  The 
Board finds that the date of the above granted maximum 30 
percent evaluation should be effective the date of the grant 
of service connection; that is, July 27, 1998, thereby 
precluding assignment of "staged" ratings.  See Fenderson, 
supra.


ORDER

Entitlement to service connection for residuals of heat 
stroke is denied.

Entitlement to an initial evaluation of 30 percent for 
residuals of a cholecystectomy is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

